Amended Petition for Writ of Mandamus Denied and Memorandum Opinion
filed December 20, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00833-CV



                              IN RE D.S.W., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               247th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-88778

                         MEMORANDUM OPINION

      On November 10, 2022, relator D.S.W. filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable Janice Berg, presiding
judge of the 247th District Court of Harris County, to vacate her August 1, 2019
order granting a default judgment against relator or, alternatively, rule on relator’s
bill of review.
      On November 22, 2022, we sent relator notice that his petition did not comply
with the applicable Texas Rules of Appellate Procedure. See Tex. R. App. P.
52.3(k)(1)(A), 52.7(a)(1); see also Tex. Civ. Prac. & Rem. Code § 132.001(e). On
December 2, 2022, relator filed an amended petition.

      Relator has not cured all defects in his petition. Specifically, relator has not
provided a copy of the August 1, 2019 order granting a default judgment against
relator. See Tex. R. App. P. 52.3(k)(1)(A) (providing that appendix must contain
certified or sworn copy of any order complained of, or any other document showing
the document complained of).

      Accordingly, we dismiss relator’s amended petition for writ of mandamus and
dismiss his motion to proceed in forma pauperis as moot.


                                  PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




                                          2